1 Reported in 103 P.2d 371.
                       ON PETITION FOR REHEARING.
After the opinion in this case (Kennedy v. Everett, 2 Wn.2d 650,  99 P.2d 614) was filed, the appellant presented a petition for rehearing in which attention was called to an error in the opinion. After reciting that, at the conclusion of taking the evidence and after both parties had rested, the appellant moved that certain testimony be stricken, on the ground that it was testimony as to the condition of the hole after the time of the accident, then follows this sentence:
"That objection had not been made when the testimony was presented."
And that is an incorrect statement and will be deleted from the opinion. The objection was made, and assuming that it was sufficient to preserve the question and that the testimony was improperly admitted, it does not follow that the judgment should be reversed for this reason. It does not appear to us that the appellant could have been prejudiced by this testimony, and we are unable to see how the jury could have been misled.
Except as herein indicated, the petition for rehearing will be denied.
 *Page 1